UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6068


ALBERT J. ARRINGTON,

                       Petitioner – Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-01637-LMB-IDD)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert J. Arrington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Albert J. Arrington seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2012) petition without

prejudice as successive.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28   U.S.C.     § 2253(c)(1)(A)       (2012).          A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard       by      demonstrating        that

reasonable    jurists      would    find     that     the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the     prisoner      must

demonstrate    both    that   the    dispositive         procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Arrington has not made the requisite showing.                      Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately


                                        2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3